Order entered April 30, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-00625-CR

                         DEMETRIA YUVETTE OLIVER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F08-53094-J

                                              ORDER
       Before the Court is the State’s motion for extension of time to file State’s brief, which

was filed on April 18, 2013. We GRANT the motion. We ORDER the State’s brief received

on April 18, 2013, filed as of the date of this order.


                                                         /s/   JIM MOSELEY
                                                               JUSTICE